             Case 1:19-cr-00725-JPO Document 188 Filed 04/13/21 Page 1 of 1

                                              William J. Harrington                     Goodwin Procter LLP
                                              +1 212 459 7140                           The New York Times Building
                                              WHarrington@goodwinlaw.com                620 Eighth Avenue
                                                                                        New York, NY 10018

                                                                                        goodwinlaw.com
                                                                                        +1 212 813 8800




April 12, 2021



The Honorable J. Paul Oetken
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Re:    United States v. David Correia, 19 Cr. 725 (JPO)


Dear Judge Oetken:


        I represent David Correia in the above referenced matter. I write to request that the Court order
Pretrial Services to release Mr. Correia’s passport and mail it to Mr. Correia at his address in Palm
Beach Gardens, Florida. I can provide the officer with the full address if needed.

       The Government indicated on March 19, 2021 that it consents to the request once Mr. Correia
surrenders. Mr. Correia has now surrendered. I have confirmed that he is now in BOP custody by
checking the BOP’s inmate finder.


Respectfully submitted,
                                                      Granted.
       /s/ William J. Harrington                      Pretrial Services is hereby directed to release Mr.
                                                      Correia's passport and mail it to him at the provided
                                                      address.
William J. Harrington                                   So ordered.
                                                        4/13/2021
Cc by ECF:       AUSA Rebekah Donaleski
                 AUSA Nicolas Roos
